MEMORANDUM **
Robert Lum (“Lum”) pled guilty to conspiring to distribute more than fifty grams of methamphetamine in violation of 21 U.S.C. § § 841(a)(1) and 846. Lum now appeals the district court’s denial of his motion to withdraw the guilty plea prior to sentencing. Lum alleges he demonstrated a “fair and just reason” for withdrawal because his counsel misinformed him about the government’s willingness to ask the court for a downward departure. See United States v. Davis, 428 F.3d 802, 805 (9th Cir.2005); Fed.R.Crim.P. 11(d)(2)(B). Because the district court (1) did not err in finding that Lum’s testimony lacked credibility, and (2) rested its decision to deny withdrawal of Lum’s plea on an accurate view of the law, we affirm the district *526court’s denial of Lum’s motion to withdraw his guilty plea.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.